Exhibit 10.4

 

EIGER BIOPHARMACEUTICALS, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

ADOPTED BY THE BOARD: SEPTEMBER 3, 2013

AMENDED: May 7, 2019

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Eiger BioPharmaceuticals, Inc. (“Eiger”) or any of its
subsidiaries (each such member, an “Eligible Director”) will receive the
compensation described in this Non-Employee Director Compensation Policy for his
or her Board service. This amended policy is effective as of May 7, 2019 and may
be amended at any time in the sole discretion of the Board or the Compensation
Committee of the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears within thirty days of the last day of
each fiscal quarter in which the service occurred. If an Eligible Director joins
the Board or a committee of the Board at a time other than effective as of the
first day of a fiscal quarter, each annual retainer set forth below will be
pro-rated based on days served in the applicable fiscal year, with the pro-rated
amount paid for the first fiscal quarter in which the Eligible Director provides
the service, and regular full quarterly payments thereafter. All annual cash
fees are vested upon payment.

 

 

1.

Annual Board Service Retainer:

 

a.

All Eligible Directors: $40,000

 

b.

Chairman of the Board Service Retainer (in addition to Eligible Director Service
Retainer): $80,000

 

 

2.

Annual Committee Member Service Retainer:

 

a.

Member of the Audit Committee: $7,500

 

b.

Member of the Compensation Committee: $6,000

 

c.

Member of the Nominating & Governance Committee: $4,000

 

 

3.

Annual Committee Chair Service Retainer (in addition to Committee Member Service
Retainer):

 

a.

Chairman of the Audit Committee: $20,000

 

b.

Chairman of the Compensation Committee: $12,000

 

c.

Chairman of the Nominating & Governance Committee: $8,000

 

1.

 

 



 

--------------------------------------------------------------------------------

Equity Compensation

 

The equity compensation set forth below will be granted under the Eiger
Corporation 2013 Equity Incentive Plan (the “Plan”). All stock options granted
under this policy will be non-statutory stock options, with an exercise price
per share equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying Common Stock on the date of grant, and a term of ten years from the
date of grant (subject to earlier termination in connection with a termination
of service as provided in the Plan, provided that upon a termination of service
other than for cause, the post- termination exercise period will be three years
from the date of termination, subject to the original term of the option).

 

1.Initial Grant: Unless otherwise determined by the Board, on the date of the
Eligible Director’s initial election to the Board (or, if such date is not a
market trading day, the first market trading day thereafter), the Eligible
Director will be automatically, and without further action by the Board or
Compensation Committee of the Board, granted a stock option for 25,000 shares
(the “Initial Grant”). The shares subject to each Initial Grant will vest in
equal monthly installments over a three year period such that the option is
fully vested on the third anniversary of the date of grant, subject to the
Eligible Director’s Continuous Service (as defined in the Plan) through each
such vesting date and will vest in full upon a Change in Control (as defined in
the Plan).

 

2.Annual Grant: Unless otherwise determined by the Board, on the date of the
Board meeting held each year at which the Board grants executives’ annual equity
incentive awards, each Eligible Director who served on the Board for at least
six months during the prior calendar year and who continues to serve as a
non-employee member of the Board, will be automatically, and without further
action by the Board or Compensation Committee of the Board, be granted a stock
option for 10,000 shares, or 20,000 shares for Chairman of the Board (the
“Annual Grant”). Each Eligible Director who has served on the Board for less
than six months during the prior calendar year and who continues to serve as a
non-employee member of the Board, will be automatically, and without further
action by the Board or Compensation Committee of the Board, be granted an Annual
Grant pro-rated for the period served during the prior calendar year.  The
shares subject to the Annual Grant will vest over one year in twelve equal
monthly installments subject to the Eligible Director’s Continuous Service (as
defined in the Plan) through such vesting date and will vest in full upon a
Change in Control (as defined in the Plan).

 

 

2.

 

 